Citation Nr: 1716239	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  01-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania 


THE ISSUES

1.  Entitlement to an effective date earlier than August 27, 2009, for the assignment of a 10 percent rating for radiculopathy of the right upper extremity.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from September 1981 to September 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

It is recognized that the Veteran indicated on his July 2001 VA Form 9 that he wished to testify at a Board hearing.  A Central Office Board hearing was scheduled for February 2005 and the Veteran was provided notice of this hearing in November 2004.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence.  Another Central Office Board hearing was scheduled for August 2006.  However, the Veteran again failed to report to the scheduled hearing and again failed to explain his absence.  It was not until August 2008 that the Veteran requested "gasoline ration stamps ... money ... currency so [he] can travel to Washington, D.C." and stated that he did not have enough money to travel to Washington, D.C. and back.  As this statement was not a motion submitted to the Board within 15 days of the hearing dates, and because this statement does not indicate the existence of any circumstances that would prevent the Veteran from filing a timely request for postponement prior to the scheduled hearing dates, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal was previously before the Board in November 2005, December 2006, and February 2011, at which time the Board remanded the increased rating claims for further development.  When the development was completed, the Board issued a decision in December 2011 that, in short, granted a separate compensable rating for radiculopathy effective August 27, 2009, and denied increased rating for post-operative residuals of right arm fracture, right leg disability and cervical spine disability.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (CAVC or Court), and pursuant to an August 2013 Memorandum Decision, the Court vacated the increased rating claims and remanded the matters to the Board. 

The Memorandum Decision also explained that the Board must address the issue of possible entitlement to TDIU for periods of limited or total unemployment reflected in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part of an increased rating claim when such is raised by the record during the course of the appeal).  For the sake of clarity, the Board separately lists this issue above. 

Additionally, although the Court affirmed the portion of the Board's decision that denied a higher rating for the Veteran's cervical spine disability, the Court raised the issue of entitlement to an earlier effective date for the 10 percent rating assigned by the Board for right upper extremity radiculopathy associated with the cervical spine disability.  Accordingly, in light of this unique procedural history, the Board properly has jurisdiction over the effective date issue by virtue of the Court's Memorandum Decision.  Cf. Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (explaining that there is no such thing as a freestanding claim for an earlier effective date).  This issue has therefore been added to the cover page.

A July 2014 Board decision decided the increased rating claims involving the right arm and right leg, and remanded the issues listed on the title page for further development.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

1.  On September 28, 1999, the Veteran filed a claim for an increased rating claim for his service-connected cervical spine disability.

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran has manifested right upper extremity radiculopathy for the entire appeal period.

3.  The criteria for a separate 10 percent rating for right upper extremity radiculopathy have been met effective September 23, 2002; the date of a revision to the schedular criteria allowing for separate ratings for the orthopedic and neurologic manifestations of intervertebral disc syndrome (IVDS).


CONCLUSION OF LAW

The criteria for an effective date of September 23, 2002, for the award of a 10 percent rating for right upper extremity radiculopathy have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5293-5290 (1999); 38 C.F.R. § 4.71a, DCs 5237-5243 (effective from September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The appeal for arises from in increased rating claim for cervical spine disability filed in September 1999, which is prior the applicability of the VCAA.  As such, pre-adjudicatory VCAA notice compliance is an impossibility.  

However, the content requirements of the VCAA were met in letters dated November 2005, March 2007, February 2008 and March 2011, and the timing requirement was cured by readjudication in a supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Additionally, the Court's Memorandum Decision limited the issue of entitlement to an effective date earlier than August 27, 2009, for the assignment of a 10 percent rating for radiculopathy of the right upper extremity.  As such, the Veteran has actual notice of the VCAA requirements, prejudicial harm is not shown, and the Veteran has not argued prejudicial error on the basis of inadequate notice.
VA also has a duty to assist the Veteran in the development of his claim.  38°U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  As held below, the Board resolves reasonable doubt in favor of the Veteran by finding that his reported right upper extremity symptoms during a January 2000 VA examination demonstrated right upper extremity radiculopathy being manifest since the inception of the appeal.  The Veteran has only appealed the effective date for the award of a 10 percent rating, and has not appealed the assignment of a rating greater than 10 percent.  As such, the Board finds that additional retrospective opinion is not necessary.

That said, the Board finds that there is no prejudice to the Veteran in proceeding with appellate adjudication.

Earlier Effective Date

By way of history, on September 29, 1999, the Veteran filed an application for an increased rating for cervical spine disability.  He was afforded a VA examination in January 2000.  At that time, the Veteran reported a decrease in right arm strength, specifically difficulty lifting objects of 25 pounds.  He also reported having numbness and weakness throughout his right arm and wrist.  He further reported that his neck was painful, especially with cold and hot weather.  Physical examination of the neck revealed a 14 centimeter (cm) midline scar posteriorly extending from approximately C-3 to T-2.  Motion of the cervical spine was 55 degrees of flexion and 20 degrees of extension.  He had rotation to the left of 45 degrees and rotation to the right of 25 degrees.  He sat with his head tilted 10 degrees to the right and he could flex a further 5 degrees to 14 degrees of right lateral bending.  He could only lateral bend to the left to 5 degrees past neutral.  He reported some discomfort with end of range of motion.  X-rays of the cervical spine showed wires and bone graft posteriorly, involving the posterior elements of C-4, C-5, C-6 and C-7.  The bodies of C-5, C-6, and C-7 appeared to have fused.  Their alignment was straight.  There was no displacement of any vertebra with respect to the adjacent vertebra.  The bony fusion appeared quite solid.  The impression was status post cervical spine fusion from C-4 through C-7 with solid fusion, and resulting restriction of neck motion.  The examiner noted that the cervical spine injury and fracture appeared fully healed but there was a permanent restriction of moving which will impair some function in activities which require moving the head about in different directions.

During an August 2009 VA examination, the Veteran had subjective complaints of cervical spine pain which he described as mild to moderate to severe constant pain.  He also had subjective complaints of burning pain radiating to his right arm which occurred twice per week.  He described the burning pain as mild to moderate to severe burning.  The duration of the pain was approximately one hour and it was accompanied with numbness, tingling, weakness, and fatigue of the right arm.  The Veteran presented with a mild antalgic gait.  He denied the use of canes, crutches, walkers, braces, or wheelchairs and took no medication for his cervical pain.  He was currently receiving no treatment for his cervical condition.  In regards to the Veteran's occupation as an assembly worker, he had difficulty in constant activity of the cervical spine, difficulty in driving a vehicle, and difficulty in the use of a computer due to cervical pain.  In regards to activities of daily living, he had difficulty with constant activity of the cervical spine, difficulty in driving a vehicle, and difficulty in the use of a computer due to cervical pain.

Upon physical examination of the cervical spine the Veteran had cervical flexion from 0 to 40 degrees, lateral flexion right and left from 0 to 20 degrees, rotation right and left from 0 to 50 degrees, and cervical extension from 0 to 30 degrees.  With repetitive use times three, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance. There was no additional loss of function of the cervical spine on physical examination. The Veteran denied any flare-up.  There was evidence of moderate pain in the cervical spine with cervical flexion from 30 to 40 degrees, lateral flexion right and left from 10 to 20 degrees, rotation right and left from 40 to 50 degrees, and cervical extension from 20 to 30 degrees, moderate pain of the cervical spine with moderate spasms, moderate tenderness, but no weakness.  Neurological examination with monofilament testing had revealed a mild sensory loss of the right upper extremity with decreased motor function of the right upper extremity of 4/5.  Sensory examination and motor function examination of the left upper extremity was normal.  The Veteran denied any incapacitating episodes during a 12-month period.  There were no recent diagnostic studies for review.  X-rays of the cervical spine showed no arthritis but did show osteopena and posterior spinal fusion. 

The diagnosis was stated precisely as cervical strain status post residuals of cervical spine surgery moderately active at the time of the examination with a range of motion abnormality with right upper extremity radiculopathy as noted as above.  The diagnosis was justified for a cervical spine condition.  Functional impairment as it related to his occupation as an assembly worker and also in regards to activities or daily living, the Veteran had difficulty in constant activity of the cervical spine to include driving a vehicle, difficulty in the use of the computer due to cervical pain, as it relates to the Veteran's activities of daily living and also in regards to his occupation as an assembly worker. 

Also relevant are VA treatment records dating from February 1996 through February 2010 which primarily relate to psychiatric and dental disorders.  The Veteran also failed to report for several VA examinations.

In pertinent part, the issue of an increased rating for cervical spine disability was before the Board in December 2011.  As explained in that decision, the criteria for rating cervical spine disability were revised during the appeal period.

The Veteran's cervical spine disorder was initially rated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5293-5290.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

DC 5293 (2002) is the prior diagnostic code for IVDS.  DC 5290 (2002) is the prior diagnostic code for limitation of motion of the cervical spine.  Effective September 23, 2002, the criteria for adjudicating IVDS was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  Furthermore, on August 26, 2003, the rating criteria for all spinal disabilities, including IVDS were revised and published in the Federal Register.  See 66 Fed. Reg. 51454 -51458 (Sep 26, 2003) (now codified as amended at 38 C.F.R. § 4.71 (a), DCs 5235 to 5243). 

Where the law or regulations governing a claim change while the claim is pending, the version most favorable to the claimant applies, absent congressional intent to the contrary.  Accordingly, the Board was generally required to review both the pre- and post-September 26, 2003, rating criteria to determine the proper evaluation for the Veteran's disability.  If it is determined that the new criteria is more favorable, the new criteria may not be applied for the period prior to the revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As limited by 38 U.S.C.A. § 5110(g), the effective date of any increase assigned under the amended version of the rating schedule can be no earlier than the effective date of the regulation.

Prior to September 23, 2002, postoperative, cured IVDS warranted a zero disability rating, mild intervertebral disc syndrome warranted a 10 percent disability rating, moderate with recurring attacks warranted a 20 percent disability rating, severe with recurring attacks and intermittent relief warranted a 40 percent disability rating, and pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief warranted a 60 percent disability evaluation.  See 38 C.F.R. § 4.71a, DC 5293 (2002).

Effective September 23, 2002 to September 25, 2003, IVDS was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under Section 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warranted a 10 percent disability evaluation.  Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warranted a 20 percent disability evaluation.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months warranted a 40 percent disability evaluation.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months warranted a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Note (1):  For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293 (2003).

Prior to September 26, 2003, for limitation of motion of the lumbar spine, a 40 percent rating was assigned when the limitation of motion was severe, a 20 rating percent was assigned when it was moderate, and a 10 percent rating was assigned when it was slight.  38 C.F.R. § 4.71a, DC 5292 (2002).  For limitation of motion of the cervical spine a 30 percent rating was assigned when the limitation of motion was severe, a 20 percent rating was assigned when it was moderate, and a 10 percent rating was assigned when it was slight.  38 C.F.R. § 4.71a, DC 5290 (2002). 

Also prior to September 26, 2003, pursuant to 38 C.F.R. § 4.71a, DC 5295, lumbosacral strain was rated as 40 percent disabling if severe, with listing of whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, a 20 percent rating was warranted.  With characteristic pain on motion, a 10 percent rating was warranted.  With slight subjective symptoms only, a noncompensable (0 percent) rating was warranted.

A new rating formula for the spine became effective September 26, 2003.  Under the new rating formula, IVDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Under the General Rating Formula for Diseases and Injuries of the Spine a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237 (effective September 26, 2003).

Under the new Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (effective September 26, 2003).

The Board's December 2011 decision specifically held that the Veteran's residuals of a cervical spine injury with C4-C7 fusion and subluxation was manifested by at least 40 degrees of flexion (30 degrees when considering pain) and electrodiagnostic evidence of mild radiculopathy of the right upper extremity.  Based on this finding, the Board denied a rating greater than 20 percent for residuals of cervical spine injury with C4-C7 fusion and subluxation under DCs 5293-5290 (2003) and DCs 5237-5243 (effective from September 26, 2003), but granted a separate 10 percent rating for right upper extremity radiculopathy (as a neurologic manifestation of IVDS) effective August 27, 2009.

Notably, the Board's decision found that a disability rating greater than 20 percent was not warranted for the orthopedic manifestations of the Veteran's cervical spine disorder under both the old and new regulations (DC 5292 and the General Rating Formula for Diseases and Injuries of the Spine).  The Board also denied a higher rating under the old DC 5293 (2002) finding there was no evidence of severe IVDS with recurring attacks, and no evidence of incapacitating episodes of IVDS having a total duration of at least four weeks but less than six weeks during the past 12 months to warrant an alternative rating under the Formula for Rating IVDS Based on Incapacitating Episodes.

In pertinent part, the Veteran appealed to the Court the Board's assignment of a 10 percent disability rating effective from August 27, 2009 - arguing entitlement to a 10 percent rating for an earlier period of time.  The Veteran did not appeal the disability rating assigned for the orthopedic manifestations of cervical spine disability under the old and new regulations (DC 5292 and the General Rating Formula for Diseases and Injuries of the Spine), the denial of a higher rating under the old DC 5293 (2002), or the Formula for Rating IVDS Based on Incapacitating Episodes.  The Veteran also did not appeal his entitlement to a rating greater than 10 percent for right upper extremity radiculopathy.  These issues, therefore, are final and not currently before the Board at this time.

In the present case, the Veteran has been awarded an effective date of August 27, 2009 for the 10 percent rating for right upper extremity radiculopathy based upon the first date of diagnosis - the VA examination dated August 27, 2009.  At that time, the Veteran reported a mild to moderate burning pain in his right upper extremity, along with numbness, tingling, weakness, and fatigue.  Upon examination, the clinician noted a mild sensory loss in the Veteran's right upper extremity and diagnosed radiculopathy related to his cervical spine.

However, the Board is aware that the date of entitlement to benefits for disability or disease does not arise from date of diagnosis but rather from the date of initial manifestation during the applicable application period.  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  Here, the Veteran filed a formal claim for increase of his service-connected cervical spine disability in September 1999.  Upon January 2000 VA examination, the Veteran reported symptoms of numbness and weakness in his right upper extremity.  He was not explicitly diagnosed with radiculopathy at the January 2000 VA examination; however, such symptoms are similar to those reported at the August 2009 VA examination, which was the basis of the currently assigned effective date.  

Resolving reasonable doubt in favor of the Veteran, the Veteran has manifested right upper extremity radiculopathy for the entire appeal period.  38 U.S.C.A. § 5107(b).  However, the Veteran is only legally entitled to a separate 10 percent rating for right upper extremity radiculopathy effective September 23, 2002; the date of a revision to the schedular criteria allowing for separate ratings for the orthopedic and neurologic manifestations of IVDS.  

Notably, the law does not allow for application of the revised criteria for a time period prior to September 23, 2002.  See 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (April 10, 2000).  Prior to September 23, 2002, any neurologic manifestation of IVDS was evaluated as part of IVDS under DC 5293.  See 38 C.F.R. § 4.71a, DC 5293 (2002) (listing sciatic neuropathy or other neurological findings appropriate to the site of the diseased disc in the 60 percent schedular criteria).  As discussed above, the Board's December 2011 decision specifically denied an increased rating under DC 5293 and that decision is final as the Veteran did not appeal that determination.  As such, the Board finds that a separate compensable rating for right upper extremity radiculopathy - as a neurologic complication of cervical spine IVDS - cannot be awarded prior to September 23, 2002 as a matter of law.





ORDER

An earlier effective date of September 23, 2002, for a 10 percent rating for right upper extremity radiculopathy is granted, but a compensable rating prior to September 23, 2002 is denied.


REMAND

The Board previously remanded the issue of TDIU in July 2014.  The Board instructed the RO to provide the Veteran with appropriate VCAA notice regarding TDIU and request the Veteran complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The Veteran was provided such notice in March 2016, but he did not respond.

The Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a), and there is some evidence of unemployability during the appeal period.  However, a review of the record contains insufficient information to determine whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities as there is evidence that the Veteran had been working at times during the appeal period.

The Federal Circuit Court has repeatedly emphasized that the VA adjudication system is "paternalistic" and "uniquely pro-claimant" in nature.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  On the other hand, "[t]he duty to assist is not always a one-way street" and a claimant has an obligation to provide VA information necessary to substantiate his/her claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board's decision above awards additional compensation for an earlier time period. Thus, the AOJ should reconsider the claim of entitlement to TDIU based upon this determination.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  On remand, the Veteran will be given an additional opportunity to provide VA the necessary information to determine his entitlement to TDIU.
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA notice regarding the TDIU claim and request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Schedule the Veteran for an examination to address the impact, if any, the Veteran's service-connected disabilities have on his ability to work.  Any tests, studies, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the impact the Veteran's service-connected disabilities, separately and in conjunction with each other, have on his occupational function, to include the ability to obtain or maintain gainful employment.

3.  Upon completion of the above, the AOJ should readjudicate the TDIU claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


